663 S.E.2d 861 (2008)
STATE of North Carolina
v.
Jonathan Anthony UZZELL.
No. 169P08.
Supreme Court of North Carolina.
June 11, 2008.
Jonathan A. Uzzell, Pro Se.
Sandra Wallace-Smith, Assistant Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th day of April 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Wayne County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 11th day of June 2008."